OPINION
By THE COURT:
Submitted on motion of defendant-appellant to dismiss the appeal upon questions of law and fact of plaintiffs-appellants for the reason that they have failed to file an appeal bond as required by law.
An examination of the Bond at the present time is convincing that to all intents and purposes it was tendered and approved and the penal sum thereof fixed within the time provided by law, namely, September 10, 1954.
The Clerk of Courts is an officer of the Court. The fixing of the amount of the bond was the only act to be completed to make the bond effective. The Clerk had approved the bond “subject to an order fixing the amount thereof” on the 10th of September and the Court by entry fixed the amount on the 10th. The fact that the entry did not reach the Clerk until the 13th is not controlling.
So that the record may be correct an entry nunc pro tunc may be prepared showing the filing of the bond to have been made with the Court as of the 10th of September 1954.
Motion will be overruled.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.